Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As argued by Applicants and as set forth by the record the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of amended claims 1, 9 and 18.  Furthermore, amended claims 1, 9 and 18 are not coextensive in scope with the claims founds in US Patent No. 10,972,802. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Maldari et al. (US 2015/0012840) discloses a tool for identifying selections of streaming content such as video, movies, and audio, establishes connections to an input device (stylus, mouse, trackball, a touch screen, etc.) and an output device (smart television, computer screen, etc.) or a streaming content server (on-demand server, cable TV decoder, online radio station, etc.). A user selects a portion of the streaming content such as by tapping or circling a person, place or thing in a video, using the input device, and the selection criteria are used to look up pre-tagged content or to submit to image or audio recognition services. The resulting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425